DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 26, 33 and 40 have been amended, claims 1-25, 30, 37 and 44 have been canceled, and claims 47 and 48 have been added.  Claims 26-29, 31-36, 38-43 and 45-48 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2022 was considered by the examiner.
Allowable Subject Matter
Claims 26-29, 31-36, 38-43 and 45-48 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest in a method, system, or program product, where tracks are added to one of two types of lists of tracks in a cache, in response to determining neither list is empty and that the oldest track in the second type list is not older than an oldest track in the first type list, and in response to determining that a read hit ratio for tracks in the second type of tracks list is less than a predetermined factor of read hit ratio for tracks in the first type of tracks, demoting tracks from the second type of tracks list.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        August 11, 2022